-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 5-9-22 has been entered.  Claims 1 and 8-9 have been amended.  Claims 1-20 are pending.  
Claims 1-9 and species RNA-guided endonuclease and/or Cas9 for claim 3 and species IL2RG for claim 9 are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frendewey et al., 2015 (US 20150159174 A1, effective filing date, 12-11-13) and is repeated for the reasons set forth in the preceding Office Action mailed on 2-8-22.  Applicant's arguments filed 5-9-22 have been fully considered but they are not persuasive.
Applicant cites paragraphs [0922] and [0932] of cited reference Frendewey and argues that Frendewey makes one or more gene edits in an extrachromosomal LTVEC that is located in a bacterial cell by relying on the bacterial cell’s own gene editing machinery.  The bacterial cell modified LTVEC is inserted into the vertebrate cell’s genome using CRISPR and this is different from the method of claim 1 as amended.  Frendewey does not teach each and every element of amended claim 1 as required to support an anticipation rejection (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 2-8-22 and the following reasons.
Paragraphs [0922] and [0932] of Frendewey describe how to make LTVEC in the bacterial cells.  Paragraph [0932] describes the LTVEC in the bacterial cells comprises an insert nucleic acid containing a humanized rat immunoglobulin heavy chain or light chain locus in which one or more endogenous rat heavy or light chain variable region gene segments have been replaced with one or more human heavy or light chain variable region gene segments, and rat homologous arms complementary to specific genomic target sequences.  The LTVEC is then linearized and electroporated into the rat ES cells such that the LTVEC targeting vector can integrate into the rat ES cell genome.  It is apparent that the bacterial cell is used to prepare LTVEC vector comprising humanized rat immunoglobulin heavy chain or light chain locus, and then the LTVEC is used to introduced into rat ES cells to result in genetic modification at the genomic DNA of the rat ES cells.  
Paragraphs [0940] and [0941] of Frendewey describe a plasmid targeting vector was constructed to replace the full-length rat interleukin 2 receptor gamma coding region with the full length human interleukin 2 receptor gamma coding region.  The targeting vector was electroporated into the rat ES cells and the transformed rat ES cells were cultured and screened to obtain targeted clones.  Frendewey teaches methods for modifying a genomic locus of interest in a eukaryotic cell, a mammalian cell, a human cell using a large targeting vector (LTVEC) comprising various endogenous or exogenous nucleic acid sequences.  The method combines the use of the LTVEC with CRISPR/Cas system for one or more targeted genetic modifications in their germline (e.g. Abstract).  The method further provides that the targeted genetic modification comprises (a) a replacement of an endogenous nucleic acid with a homologous nucleic acid, (b) insertion of an exogenous nucleic acid sequence comprising a homologous nucleic acid sequence, (c) insertion of a conditional allele flanked with site-specific recombinase target sequence or a combination thereof (e.g. [0013]) (For claim 4).  The genomic locus of interest comprises a 5’ target sequence that is homologous to the 5’ homology arm and a 3’ target sequence that is homologous to the 3’ homology arm (e.g. [0014]).  The genome is in a eukaryotic cell and the Cas protein, the CRISPR RNA, the tracrRNA and the LTVEC are introduced into the eukaryotic cell for targeted genetic modification at the genomic locus of interest (e.g. [0021]).  The introducing step is performed multiple times over a period of time using a plurality of endonuclease recognizing distinct target sequences.  The step is performed at least two times, at least three times, at least four times, at least five times, at least six times or at least seven times over a period of time using a plurality of endonuclease that recognize distinct target sequences (e.g. [0427]) (for claims 1-2).  Thus, Frendewey does teach every element of claim 1 as amended.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632